ON REHEARING
Counsel for the plaintiff in error, in filing their motion for rehearing, continued to deal with the case as one of principal and agent, but, in their argument upon this motion, assumed a new position, to the effect that the relation of principal and agent did not exist between the New York Life Insurance Company and the Carolina Bond and Mortgage Company at all, but that under the contract of purchase by which the New York company became the owner of the notes and security deeds, and by which the Carolina company was obligated to foreclose the security deeds at its own expense when called upon to do so, the Carolina company, upon assuming to fulfill such obligation, occupied the relation of independent contractor, rather than that of an agent. Section 3569 of the Code provides that the “relation of principal and agent arises whenever one person, expressly or by implication, authorizes another to act for him.” In our opinion, the New York company having authorized the Carolina company to foreclose these securities in its name, and having delivered such securities to the Carolina company for such purpose, one dealing with the Carolina company under such circumstances would be authorized to assume that it was empowered to act for and on behalf of the New York company in effectually executing the purposes for which the securities were delivered. The attorney employed by the Carolina company to foreclose the securities in the name of the New York company had a right to infer the fact of agency by reason of such, circumstances and the apparent relationship. Cable Co. v. Walker, 127 Ga. 65 (56 S. E. 108). Such being the case, the New York company could not absolve itself from liability on account of any secret and undisclosed agreement between itself and the Carolina company, by which such apparent agent was itself to bear the cost of such foreclosures. Judgment adhered to.